Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/6/2020 and 11/17/2020 have been considered by the examiner.

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a straight line that connects a rotation center of the first second gear and a rotation center of the last second gear forming an angle with the first shaft when viewed in a direction along the second shaft” which is unclear and renders the claims indefinite. Specifically, it is unclear what is forming the claimed angle.
Claim 4 recites “a position near the first casing” which is unclear and renders the claims indefinite. Specifically, “near” is a relative term of degree that is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites “a portion close to the first casing” which is unclear and renders the claims indefinite. Specifically, “close” is a relative term of degree that is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites “a dimension of the first casing in a direction along the first shaft when viewed in a direction along the second shaft is smaller than a dimension of the output unit casing in the direction along the first axis when viewed in the direction along the second shaft” which is unclear and renders the claims indefinite. No end points for the claimed dimensions are provided to define the required relationship between the casings. It is unclear what relative dimensions are required by the claims, as 
Claim 6 recites “a straight line that connects a rotation center of the first second gear and a rotation center of the last second gear intersecting with the first shaft when viewed in a direction along the second shaft” which is unclear and renders the claims indefinite. Specifically, it is unclear what is intersecting the first shaft. The drawings and specification do not provide any clarification for this claim limitation.
Claim 7 is generally unclear, and the claimed directions, axes, shafts and how they intersect, or are positioned relative to one another cannot be determined. 
Claim 8 is unclear for the same reasons as claim 7, with the additional recitations of a predetermined circle and the tangent of that circle. The relative locations and positions of these claim elements cannot be determined. 
Claim 10 is unclear for the same reasons as claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nemoto (USPN 4,856,367).
Nemoto discloses a gear mechanism, comprising: a first shaft (16); a second shaft (3) disposed at an angle with the first shaft; a first gear group including a plurality of first gears (8 and 9) that transmit rotation of the first shaft to the second shaft; and a second gear group including a plurality of second gears (5, 6, 7 and 10) that transmit, to an output side (4), rotation of the second shaft transmitted from the first shaft, a first second gear (7) being situated closest to the second shaft among the plurality of second gears, a last second gear (10) being situated closest to the output side among the plurality of second gears, and a straight line that connects a rotation center of the first second gear and a rotation center of the last second gear forming an angle (see Figs 3 and 4, angle is 90°) with the first shaft when viewed in a direction along the second shaft; wherein the angle formed by the first shaft and the straight line connecting the rotation center of the first second gear and the rotation center of the last second gear is a right angle (see Figs. 3 and 4, angle is 90°)) when viewed in the direction along the second shaft; wherein the first gear group includes a first bevel gear (see Fig. 4) that is attached to the first shaft and a second bevel gear (see Fig. 3) that is meshed with the first bevel gear and attached to the second shaft; wherein a first casing housing (1a) the first gear group; a second casing housing (1c) the second gear group and attached to the first casing; and an output unit casing (1a) housing an output unit (left side of Fig. 4) that includes a third shaft (4) serving as the output side, the output casing being attached to the second casing at a position (not depicted, but considered near, as they all combine to form a gear unit housing) near the first casing, the output casing having a wall portion (left side of Fig. 4) extending in a radial direction (see curved section of 1a) of the third shaft and a cut surface (see reduced thickness portion of curved section of 1a) formed in the wall portion, and a thickness  of the wall portion decreasing only in a portion close (reduced thickness considered close) to the first casing to form the cut surface; wherein a dimension (as no start or end point of the dimension is claimed, any length that is nd gear) to the circle at the rotation center of the first second gear; and the last second gear having the third shaft that extends in the direction along the output axis and placing the third shaft closer to (see Fig. 4) the output axis than the rotation center of the first second gear when viewed in the direction along the output axis, and the last second gear transmitting a rotational driving force to the output unit; and a rotary drive source (H) for rotationally driving the first shaft; and a speed reducing (11) unit serving as the output side that outputs rotation of the last second gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658